Rule 409. Offers to Pay Medical and Similar Expenses

       Evidence of furnishing, promising to pay, or offering to pay medical, hospital, or
similar expenses resulting from an injury is not admissible to prove liability for the injury.


                                         Comment

       This rule is identical to F.R.E. 409.

      As to the admissibility of a benevolent gesture made by a health care
provider, et al., see the Benevolent Gesture Medical Professional Liability Act, Act
of October 25, 2013, P.L. 665, 35 P.S. §§ 10228.1-.3.


Note: Adopted May 8, 1998, effective October 1, 1998; Comment revised December
30, 2005, effective February 1, 2006; rescinded and replaced January 17, 2013,
effective March 18, 2013; Comment revised July 30, 2015, effective October 1,
2015.


Committee Explanatory Reports:

       Final Report explaining the December 30, 2005 revision of the Comment
published with the Court’s Order at 36 Pa.B. 384 (January 28, 2006).

       Final Report explaining the January 17, 2013 rescission and replacement
published with the Court’s Order at 43 Pa.B. 651 (February 2, 2013).

      Final Report explaining the July 30, 2015 revision of the Comment
published with the Court’s Order at 45 Pa.B. ___ (__________, 2015).